Exhibit 12 SILGAN HOLDINGS INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) The following table sets forth Silgan Holdings Inc.’s computation of its ratio of earnings to fixed charges for the periods presented: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (Dollars in thousands) Earnings before fixed charges: Income before income taxes $ Interest and other debt expense(1) Interest portion of rental expense Earnings before fixed charges $ Fixed charges: Interest and other debt expense(1) $ Interest portion of rental expense Capitalized interest 62 Total fixed charges $ Ratio of earnings to fixed charges Includes a loss on early extinguishment of debt of $38.7 million for the three and six months ended June 30, 2012.
